Citation Nr: 1807150	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  07-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for intestinal polyps, status post-polypectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to April 1981 and from May 1981 to July 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board for additional development in September 2011, December 2012, August 2013, and July 2015.  The case is now again before the Board for further appellate consideration.

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2012.  A transcript of the hearing is of record.  In July 2014, the Veteran was informed the undersigned VLJ was no longer employed at the Board, and the Veteran elected to schedule an additional hearing before another VLJ.  The second hearing was conducted in September 2014, and a transcript of the hearing is of record.  At this time, the VLJ who conducted the September 2014 hearing is no longer employed at the Board.  However, the undersigned VLJ, who conducted the June 2012 hearing, has returned to the Board and will be adjudicating this appeal.  Based on the foregoing, the Board finds a remand for provision of an opportunity for an additional hearing is not warranted.


FINDING OF FACT

Throughout the period of the claim, the Veteran's intestinal polyps, status post-polypectomy, with residuals, together with her service-connected irritable bowel syndrome (IBS), have been productive of severe symptoms, objectively supported by examination findings.





CONCLUSION OF LAW

Throughout the period of the claim, the criteria for a single 40 percent rating, but not higher, for the Veteran's intestinal polyps, status post-polypectomy, and IBS, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Codes (DCs) 7319, 7329, 7344 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and Analysis

The record shows the Veteran had three rectal polyps removed in 1988.  Three rectal polyps were again found and removed in December 1991.  The Veteran was granted service connection for intestinal polyps in an August 1993 rating decision, and a noncompensable initial rating was assigned.  The record is unclear as to whether additional polyps were removed in 1998.  In June 2006, the Veteran filed the present claim for an increased rating. 

The record does not show a recurrence of colon and/or intestinal polyps during the period of the claim.  However, the Veteran has asserted that her polyps and/or residuals from their removal have continued to cause or contribute to her symptomatology, to include abdominal pain and bloating, diarrhea, constipation, bleeding, nausea, and vomiting, often of such severity as to necessitate emergency room visits and hospitalization.

Importantly, the Board notes the Veteran has been granted service connection for IBS, for which she is assigned a 30 percent rating, the maximum allowable rating for the condition under 38 C.F.R. § 4.114, DC 7319.  Under DC 7319, a 30 percent rating is warranted for severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

With regard to the Veteran's intestinal polyps residuals, the condition has been rated under DC 7344, which is applicable to benign neoplasms.  DC 7344, in turn, instructs that the condition at issue should be evaluated under an appropriate DC, depending on the predominant disability or the specific residuals after treatment.

As is further discussed below, the VA examiner who most recently evaluated the Veteran's condition characterized her intestinal and/or colon polyps, status post-polypectomy, as a resection of the large intestine.  This characterization corresponds to 38 C.F.R. § 4.114, DC 7329.  Under DC 7329, a 10 percent rating is warranted for resection of the large intestine with slight symptoms.  A 20 percent rating is warranted for moderate symptoms, and a 40 percent rating is warranted for severe symptoms, objectively supported by examination findings.  For the reasons discussed below, the Board has determined that application of DC 7329 results in the highest allowable rating for the Veteran's digestive system condition.

Crucially, the Board notes that 38 C.F.R. § 4.13 provides that "[t]here are diseases of the digestive system . . . which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area . . . do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14."

Section 4.114, in turn, specifically provides that "[r]atings under [DCs] 7301 to 7329, inclusive . . . will not be combined with each other."  (Emphasis added.)  Instead, a single evaluation will be assigned under the DC which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114 (2017).

In light of the above-noted restrictions placed upon the assignment of multiple ratings for digestive conditions by 38 C.F.R. §§ 4.113 and 4.114, the Veteran's IBS and any symptoms resulting from her polyp excision residuals must be rated under a single DC.

Pursuant to the Board's July 2015 remand, the Veteran was afforded a VA contract examination in June 2017.  The examiner, an expert in internal medicine, noted the Veteran had been diagnosed with IBS and treated for various gastrointestinal symptoms.  He also noted the Veteran had undergone colonic polypectomies in 1992 and 1998.  The examiner characterized the Veteran's polypectomies as resections of the large intestine and indicated the condition was responsible for moderate symptoms, to include abdominal and/or colic pain, abdominal distension, nausea, and vomiting.

At this juncture, the Board acknowledges the Veteran was afforded a separate VA contract examination in July 2017 by a family medicine practitioner.  While the examiner opined the Veteran's nausea and bloating were unrelated to her polyp residuals, he provided no opinion as to whether her pain and reported bleeding may have been caused, at least in part, by such residuals.  For this reason, and because the June 2017 examination report discussed above was prepared by a physician who is an expert in internal medicine, the Board finds the July 2017 report prepared by a family medicine practitioner is of limited probative value.

Upon a review of the foregoing, the Board again notes the Veteran has already been assessed to have severe IBS symptoms warranting a 30 percent rating under 38 C.F.R. § 4.114, DC 7319.  Thus, while the June 2017 examiner indicated the Veteran's symptoms related to her polypectomies were moderate in nature, the Board finds that when combined with the symptoms of her IBS, the total picture of the Veteran's digestive system disability is severe.  As such, after having resolved all reasonable doubt in favor of the Veteran, the Board finds a 40 percent rating for the combined symptoms of the Veteran's IBS and intestinal polyps residuals is warranted throughout the period of the claim under 38 C.F.R. § 4.114, DC 7329.

The Board notes 40 percent is the maximum allowable rating under DC 7329.  Again, the Board is specifically restricted by VA regulations from assigning separate ratings for the Veteran's IBS and polyp residuals.  Accordingly, the Board has elected to rate the combined symptomatology of both conditions under the DC allowing the highest possible rating based on the evidence of record.  In this regard, the Board notes it has given consideration to assigning a higher rating under alternate DCs applicable to digestive system conditions, but has determined that no other DC corresponds more accurately than DC 7329 to the predominant disability picture presented by the Veteran's condition.  As such, the Board finds a rating higher than 40 percent for the Veteran's digestive system condition is not warranted.

The Board briefly notes it has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  Upon a review of the record, the Veteran has not contended that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  As such, the Board finds the issue of entitlement to TDIU has not been raised.
 

ORDER

The Board having determined a single 40 percent rating for the Veteran's IBS and intestinal polyps, status post-polypectomy, is warranted throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


